White v Hoffman (2016 NY Slip Op 00256)





White v Hoffman


2016 NY Slip Op 00256


Decided on January 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, JJ.


155487/12

[*1]16641 Ronald White, et al., Plaintiffs-Appellants,
vPeter Hoffman, Defendant-Respondent.


Arye, Lustig & Sassower, P.C., New York (Jay A. Wechsler of counsel) for appellants.
The Law Firm of Kevin M. McGowen, New York (Debora L. Jacques of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered on or about August 8, 2014, which denied plaintiffs' motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff Ronald White alleges that he was injured when, while riding his bicycle on a designated path, defendant fellow bicyclist made a sudden left hand turn in front of plaintiff causing him to strike defendant's bicycle. The record, including the parties' deposition testimony, presents triable issues of
fact as to whose negligence caused the subject accident (see Bruni v City of New York, 2 NY3d 319, 328 [2004]).
We have considered plaintiffs' remaining arguments and find then unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 14, 2016
CLERK